REGULATIONS CONCERNING TAKING OF WHITE TAIL DEER FOR SCIENTIFIC PURPOSES The taking of white tail deer for scientific purposes, under 29 Ohio St. 216 [29-216] (1961) is prohibited by 29 Ohio St. 243 [29-243] (1961) at times other than during open season and in any manner other than that prescribed by the Oklahoma Wildlife Commission.  The Attorney General has considered your letter of March 25, 1971, wherein you advise that the Wildlife Department is underwriting a project for summer study of the internal parasite of white-tail deer in Oklahoma. This project would include the killing of approximately fifty white-tail deer in the State. You also advise that this study is to be undertaken under the provisions of Title 29 Ohio St. 216 [29-216] (1961). You then ask the following question: "Is the slaughter of white-tail deer under a scientific purposes license, prohibited under 29 Ohio St. 243 [29-243]?" Title 29 Ohio St. 216 [29-216] (1961) provides for the taking of game animals for scientific purposes in general. This statute is in part as follows: "The Game and Fish Director may issue for a specified time and purpose to any person of the age of fifteen (15) years or more who shall present to him written testimonial of two well known scientists or any well known scientific institution certifying to his good character and fitness, to permit authorizing him to take and ship within or out of the State game animals, game fish, game birds or non-game birds, or their nests or eggs, for scientific purposes." It will be noted that in this statute the animals, birds and fish to be taken are not specified. The statute itself is written in general terms as to all game animals, game fish and game birds. In looking at the other statute in question, 29 Ohio St. 243 [29-243] (1970), we find the following language: "The slaughter or sale of any white-tail or mule deer, or antelope in Oklahoma is hereby prohibited, either by the holder of a commercial wildlife breeder's license or otherwise, except the whitetail or mule deer or antelope may be killed in open season under the rules and regulations prescribed by the Oklahoma Wildlife Conservation Commission. Provided further that white-tail or mule deer or antelope may not be offered for sale after being slaughtered." This statute sets out specifically how white-tail deer or mule deer or antelope may be taken. It will be noted that the statute prohibits the slaughter of any white-tail deer by a holder of a commercial wildlife breeder's license or otherwise. The statute makes no exceptions in its ruling except as to the rules and regulations prescribed by the Oklahoma Wildlife Conservation Commission during open season. When we take into account the fact that the language as set out in 29 Ohio St. 216 [29-216] (1961) is general in nature and that set out in 29 Ohio St. 243 [29-243] (1970) is very special in nature. It is a well settled rule of law in Oklahoma, that a special statute takes precedence over one that is general in nature.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Title 29 Ohio St. 243 [29-243] (1970) specifically prohibits the slaughter of any white-tail deer. This statute takes precedence over 29 Ohio St. 216 [29-216] (1961) and thereby prohibits the slaughter of white-tail deer other than during open season under the rules and regulations prescribed by the Oklahoma Wildlife Conservation Commission.  (Fred H. Anderson)